Citation Nr: 0327822	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to herbicide exposure.

2.  Entitlement to service connection for hepatitis due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the RO which 
denied the veteran's claims of service connection for PCT and 
hepatitis, both claimed as due to herbicide exposure.  In a 
December 1999 decision, the Board denied each claim of 
service connection as not well grounded.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In 
November 2000, the veteran's attorney and VA General Counsel 
filed a joint motion to vacate the Board's December 1999 
decision.  By an order dated in December 2000, the Court 
granted the joint motion, vacated the Board's December 1999 
decision, and remanded the case to the Board for re-
adjudication.  In August 2001, the Board remanded the case 
for additional development.  It is again before the Board for 
appellate review.

In a written statement of January 2003, the veteran's 
representative raised the issue of whether a May 1998 rating 
decision that denied an application to reopen a previously 
denied claim of service connection for post-traumatic stress 
disorder was clearly and unmistakably erroneous.  This issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran does not have hepatitis that is attributable 
in-service herbicide exposure.

3.  The veteran does not have PCT that is attributable to in-
service herbicide exposure; PCT was first shown many years 
after his return from service in Vietnam.  


CONCLUSION OF LAW

The veteran does not have PCT or hepatitis that is the result 
of herbicide exposure during active military service; neither 
PCT nor hepatitis may be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2002); 67 Fed. Reg. 67,792 (Nov. 7, 2002); 68 Fed. Reg. 
34,539 (June 10, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

The Board notes that a significant change in the law has 
taken place with respect to the adjudication of claims based 
upon exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. 
§ 1116(f) to provide that, for purposes of establishing 
service connection for a disability or death resulting from 
exposure to an herbicide agent, including a presumption of 
service connection under this section, a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent of the kind specified in 
section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended by 
VEBEA, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001)).

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  
McCartt v. West, 12 Vet. App. 164 (1999).  In other words, 
the presumption took effect only if the veteran had one of 
the listed diseases specifically enumerated under 38 C.F.R. 
§ 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, eliminating the 
requirement that a veteran must also have one of the 
conditions specifically enumerated under 38 C.F.R. § 3.309(e) 
(2002).  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, or may be presumed to have 
been exposed to such an agent, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  (Under 38 U.S.C. § 1116(a)(2)(F), 
as added by § 201(c) of the VEBEA, the requirement that 
respiratory cancers must be manifested within 30 years 
following service in the Republic of Vietnam was eliminated.  
See 68 Fed. Reg. 34,539 (June 10, 2003).)  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the provisions establishing a presumption, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), 
and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era, with his 
service in Vietnam ending in 1972.  His awards and 
decorations include the Republic of Vietnam Campaign Medal 
with 60 Device and the Vietnam Service Medal.  In this 
regard, such awards reflect that the veteran served in 
Vietnam during the Vietnam era.  

Under the newly enacted 38 U.S.C. § 1116(f), as added by § 
201(c) of the VEBEA, exposure to herbicides for all veterans 
who served in Vietnam during the Vietnam Era is presumed.  
See 68 Fed. Reg. 34,539 (June 10, 2003).  Accordingly, 
exposure to Agent Orange during service, as claimed by the 
veteran, is established.  Furthermore, there is no 
affirmative evidence establishing that the veteran was not 
exposed to such an agent during that service.  

A review of the veteran's service medical records, including 
a July 1974 separation examination, reveals no complaints, 
diagnoses, and/or treatment for PCT or PCT-like symptoms or 
hepatitis or hepatitis-like symptoms.

As to the veteran's claim for PCT, while earlier records 
contain the veteran's complaints, diagnoses, and/or treatment 
for a skin rash, blisters, small skin ulcers, and/or lesions 
on the hands and/or face as well abdominal pain variously 
diagnosed (see private treatment records dated in May 1980 
and July 1981 and VA treatment records dated in February 
1990, June 1990, and July 1990), the first post-service 
diagnosis of PCT does not appear in the record until July 
1990.  See VA treatment record dated in July 1990.  
Thereafter, treatment records show the veteran's continued 
complaints, diagnoses, and/or treatment for PCT-like symptoms 
including skin problems as well as abdominal pain.  See VA 
treatment records dated in September 1990, October 1990, 
November 1990, December 1990, and January 1991; incarceration 
treatment records dated in August 1991, September 1991, 
October 1991, November 1991, January 1992, February 1992, 
April 1992, July 1992, and July 1993; VA examination report 
dated in September 1993; and photographs dated in August 1990 
(the photographs showed that the veteran's hands had blisters 
and skin discoloration).  These records also include a 
diagnosis of PCT.  See VA treatment records dated in December 
1990, January 1991, September 1990, and October 1990; VA 
examination report dated in September 1993; and incarceration 
treatment record dated in July 1993.

Similarly, while post-service treatment records referred to 
elevated liver enzymes (see VA treatment record dated in 
October 1990), the first post-service diagnosis of hepatitis 
does not appear in the record until December 1990.  
Specifically, a December 1990 VA treatment record shows a 
diagnosis of viral hepatitis.  Thereafter, treatment records 
indicate that the veteran had both Hepatitis C (see VA 
treatment records dated in December 1990 and January 1991 and 
incarceration treatment record dated in July 1993) and 
Hepatitis B (see incarceration treatment record dated in 
December 1993).

Interestingly, incarceration treatment records also include 
an April 1988 record that shows the veteran did not have 
hepatitis, an August 1991 liver ultrasound which revealed 
that his liver was within normal limits, and December 1993 
hepatitis tests which were negative for Hepatitis A and C.  
Moreover, the examiner at the veteran's September 1993 VA 
examination only reported that the veteran had a history of 
hepatitis, not that he had hepatitis.

In addition, lay statements were received from a long-time 
friend of the veteran (dated January 1991), his sister (dated 
in January 1991 and December 1994), a fellow inmate (dated 
November 1994), and his wife (dated January 1995).  As to the 
statement from the veteran's long-time friend, she reported 
that upon the veteran's return from military service she 
observed that he had scars, as well as sores, on his hands.  
As to the statement from the veteran's fellow inmate, he 
reported that he was incarcerated with the veteran from July 
1975 to November 1985 and from as early as September 1975 he 
noticed that the veteran had blisters on his face which were 
not relieved by treatment.  As to the statement from the 
veteran's wife, she reported that in late 1974, when she 
visited the veteran in jail, she observed blisters on his 
hands.  She also reported that she thereafter observed that 
he developed blisters on his hands, arms, and/or face that 
caused scarring.

The veteran's sister, in her January 1991 letter, reported 
that she was a psychiatric nurse at a state hospital and that 
the veteran developed PCT in 1990.  Thereafter, in her 
December 1994 letter, she reported that she was a registered 
nurse.  She also reported that when she saw the veteran in 
prison in July 1975, although she was not a nurse at that 
time, she observed that he had blisters on his hands and 
face, and complained of abdominal pain.  She then reported 
that in 1987, after researching PCT, she concluded that the 
veteran in fact had PCT.  In addition, she was ". . . very 
confident that [her] brother[] ha[d] been affected by [PCT] 
since 1974." 

The veteran testified at a personal hearing at the RO in 
November 1994.  He reported that his exposure to herbicides 
during his two tours of duty in the Republic of Vietnam 
caused liver damage which in turn caused PCT and hepatitis.  
His adverse symptomatology included both chronic abdominal 
pain and skin blisters.  Specifically, the veteran testified 
that, soon after his initial incarceration in early 1974 
(i.e., within one year after his separation from military 
service), he developed both abdominal pain and skin blisters 
on his face, mouth, hands, and arms.  Moreover, he reported 
that the blistering increased with exposure to sunlight.  It 
was also reported that the skin blisters would frequently 
burst and cause loss of skin pigmentation as well as a scar.  
In addition, the veteran reported that, on one occasion in 
1978, his abdominal pain became so intense that he was 
hospitalized.  The diagnosis at that time was urinary tract 
infection.  However, the veteran believed that this urinary 
tract infection was all part of the damage done by exposure 
to herbicides in the Republic of Vietnam.

What is significant about the evidence of record on appeal, 
including the veteran's service medical records, as well as 
early post-service medical reports, is that it does not 
contain evidence on which to base a conclusion that the 
veteran had PCT within one year after his last day of service 
in the Republic of Vietnam.  Although there are reports of 
symptoms experienced as early as 1974, which symptoms the 
veteran attributes to PCT, no competent medical evidence has 
been presented to support the veteran's theory.  In fact PCT 
was not found by competent medical authority until many years 
later.  Absent a showing of PCT within a year of his last 
presumed exposure, service connection for PCT is not 
warranted on a presumptive basis.  

As noted above, under 38 C.F.R. § 3.307(a)(6)(ii), to 
establish service connection for PCT on a presumptive basis, 
this disease must have become manifest to a degree of 10 
percent or more within a year of his last exposure.  Here, 
the earliest medical evidence in the file of PCT is in 1991, 
which is more than one year after the veteran's departure 
from Vietnam.  Consequently, presumptive provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) cannot be relied 
upon by the veteran to establish service connection because 
no competent medical evidence has been submitted to show that 
the veteran had PCT within the presumptive period.  38 C.F.R. 
§ 3.309(e).

Unlike PCT, hepatitis is not considered one of the 
presumptive diseases.  38 C.F.R. § 3.309.  Therefore, service 
connection may not be granted for hepatitis based on the 
presumption of § 3.307.

Because service connection may not be allowed on a 
presumptive basis for either claim, the evidence must show 
that either disability was incurred in or aggravated by 
service on a direct basis in order for the veteran to 
prevail.

The record shows the veteran was first diagnosed with PCT by 
VA in July 1990.  It also shows he was first diagnosed with 
hepatitis by VA in December 1990.  The salient point to be 
made about the evidence described above is that no medical 
opinion has been offered which links any current hepatitis or 
PCT to the veteran's military service, or to any claimed 
exposure to herbicides while in military service.  In August 
2001, the Board remanded the case to obtain a VA medical 
opinion on the question of whether the veteran had hepatitis 
or PCT that could be attributed to the veteran's military 
service, or whether he had PCT that was evident to a 
compensable degree within one year of in-service exposure to 
a herbicide.

Pursuant to the Board's August 2001 remand, a VA examination 
was conducted in January 2003.  The VA examination report 
contains a detailed description of the veteran's history and 
examination findings.  Diagnoses, including PCT and hepatitis 
C, were provided.  The examiner specifically opined that 
there was no evidence in the file to support a finding that 
hepatitis C originated with the veteran's military service.  
Additionally, the examiner did not find that the veteran had 
any other type of hepatitis.  In response to the question of 
whether PCT was attributable to military service, it was 
opined that the evidence did not support the veteran's 
contentions.  Therefore, the salient point to be made is 
that, even after review of the entire record, the examiner 
could not provide an opinion favorable to the veteran's 
claims.  Indeed, this opinion weighs strongly against the 
claims of service connection.  Because it stands unrefuted by 
other medical opinion evidence, and because the remaining 
medical reports of record appear to support this examiner's 
conclusions, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection.  

In reaching the above conclusions, the Board has considered 
the statements and testimony of the veteran, as well as the 
statements from his long-standing friend, fellow inmate, and 
wife.  Nevertheless, the Board notes that, while the veteran 
and others who knew him are competent to provide information 
regarding the symptoms the veteran currently experiences and 
has experienced since military service, they have not been 
shown competent to comment upon etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  

As to the veteran's claim of service connection for PCT, the 
Board has also considered the statements by the veteran's 
sister.  In her first statement, she reported that she was a 
psychiatric nurse and in her second statement she indicated 
that she was a registered nurse.  Moreover, in the December 
1994 statement she reported that in July 1975, before she had 
become a nurse, she visited the veteran in prison and 
observed that he had blisters on his hands and face, and had 
complaints of abdominal pain.  She also reported that, after 
doing some research on PCT in 1987, she observed that the 
veteran had all the signs and symptoms of PCT.  She next 
indicated that she was very confident that her brother had 
been affected by PCT since 1974.

The Board finds that the veteran's sister's opinions are not 
probative.  Black v. Brown, 10 Vet. App. 279, 284 (1997); 
request denied, 10 Vet. App. 279 (1997); reconsideration 
denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 
884 (Fed. Cir. 1999).  In Black, supra, the Court held that a 
registered nurse's opinion regarding the etiology of the 
veteran's disability was not probative medical evidence 
because the nurse was the veteran's wife, she did not have 
special knowledge regarding the veteran's disease process, 
and she had never participated in his treatment.  Similarly, 
the record gives no indication that the veteran's sister had 
any special knowledge regarding PCT, except for her self-
reported claim of having conducted independent research.  The 
record does not show that she had ever participated in his 
treatment, and even if her lay observations are correct about 
what the veteran experienced, his skin symptoms were not 
evident until more than a year after his return from Vietnam.  
Absent qualifications, the sister's opinion is not probative 
and does not aid the veteran in his claim.

As such, the Board concludes that the preponderance of the 
evidence is against the claim that hepatitis or PCT was 
caused by exposure to a herbicide agent during the veteran's 
military service.  The veteran's PCT was not manifested to a 
compensable degree within one year of his leaving Vietnam, 
and there is no medical opinion suggesting that PCT or any 
hepatitis is related to in-service exposure to herbicides.  
Accordingly, as the preponderance of the evidence is against 
each claim, the benefit-of-the-doubt rule is inapplicable, 
and the claims must be denied.  

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claims for 
service connection and of the elements necessary to be 
granted the benefits sought.  Initially, the RO notified the 
veteran in June 1994, by rating action and a letter, of the 
denial of service connection claims, and the bases for the 
decisions.  In response to his notice of disagreement, the RO 
issued the veteran a statement of the case (SOC) in August 
1994 that addressed the entire development of his claims up 
to that point.  The SOC addressed the procedural aspects of 
the case, provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claims, and discussed the application of the 
evidence to the veteran's claims.  A supplemental SOC was 
recently issued in March 2003 providing the veteran with a 
pertinent discussion of the law as applied to his claims.

In considering the VCAA, the Board remanded the veteran's 
claim in August 2001.  Such development included directing 
the RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in October 2002 and informed him of the VCAA and 
of VA's duty to assist him in the development of his claims.  
The need for specific evidence from the veteran was discussed 
and the veteran was informed that he could request assistance 
in obtaining any outstanding evidence.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  

In this case, a letter informing the veteran of the VCAA was 
sent to the veteran by the RO, not the Board, in October 
2002.  Such document as well as other letters and SSOC sent 
by the RO collectively show that the RO notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Given that it does not appear that the veteran has any 
further pertinent evidence to submit as to the issue, 
adjudication of his claims by the Board is proper.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his VA treatment records, private medical records, 
and incarceration records.  The veteran also provided 
testimony at a personal hearing in November 1994.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in September 1993 and January 2003, and a VA 
examiner has provided opinions regarding the veteran's 
contention of service connection.  An additional examination 
or medical opinion being unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence that might be helpful to the 
veteran's claims.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for PCT due to herbicide exposure is 
denied.

Service connection for hepatitis due to herbicide exposure is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

